United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
DEPARTMENT OF HOMELAND SECURTY,
BORDER PATROL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1223
Issued: December 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On May 15, 2012 appellant filed a timely appeal of a December 16, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury on August 30, 2010 in the performance of duty.
FACTUAL HISTORY
On September 3, 2010 appellant, then a 25-year-old border patrol agent trainee, filed a
traumatic injury claim alleging that on August 30, 2010 at 4:45 p.m. he injured his right elbow
and wrist while moving weights. He stated, “I was training in the PT building and while putting
away the weights I hyperextended my wrist.”
1

5 U.S.C. § 8101 et seq.

The employing establishment provided appellant with a Form CA-16 Authorization for
Examination and/or Treatment on September 3, 2010. This form indicated that he was weight
training and experienced pain such that he was unable to extend his right wrist. Appellant
underwent a magnetic resonance imaging (MRI) scan on September 3, 2010 which demonstrated
a partial tear of the biceps tendon at its attachment to the proximal radius and a bone bruise of
the proximal ulna.
Dr. Kenneth M. Yaw, a Board-certified orthopedic surgeon, examined appellant on
September 8, 2010. He stated that appellant was lifting weights and, as he put the weight back
onto the rack, the right side of the bar missed and started to drop. The bar caught appellant’s
outstretched thumb giving a high-energy forceful palmar abduction-type injury to the thumb with
joint hyperextension. Appellant immediately noticed numbness and weakness in his forearm.
Dr. Yaw found fairly significant weakness of appellant’s wrist extensors and decreased sensation
in his thumb, index and middle fingers as well as intrinsic weakness of finger abduction and a
positive abnormal Froment’s sign. He diagnosed a mixed neurologic deficit in the right upper
extremity of unclear etiology involving all three major nerves to the right hand. Dr. Yaw stated,
“It is unclear to me the exact mechanism by which this occurred since it involves radial, median
and ulnar distributions. [Appellant’s] neck and shoulders show no symptoms or apparent injury
at the root or plexus level.”
Dr. Yaw completed a form report on September 8, 2010 diagnosing neuropraxia right
deep radial nerve, right median nerve and right ulnar nerve. He listed appellant’s history as
hyperflexion of the right thumb and wrist on August 30, 2010 with weight training. Dr. Yaw
indicated with a checkmark “yes” that appellant’s condition was caused or aggravated by
employment activity. He completed an additional form on September 21, 2010 and diagnosed
injury to right wrist extensors. Dr. Yaw again indicated that appellant’s condition was caused by
his employment activity.
A second MRI scan report dated September 3, 2010 noted a bone bruise on the medial
aspect of the distal radius and injury with fluid in and about the triangular fibrocartilage.
On September 21, 2010 Dr. Yaw examined appellant and diagnosed probable
intrasubstance tearing of his right extensor carpi radialis brevis with gradual resolution.
In a letter dated November 9, 2011, OWCP requested additional factual and medical
evidence in support of appellant’s claim. The factual evidence was not sufficient to support that
he was in the performance of duty when the injury occurred and the medical evidence did not
include a physician’s opinion as to how his injury resulted in the diagnosed condition. OWCP
allowed appellant 30 days to submit supportive information.
Appellant completed a narrative statement on November 25, 2011 and stated that his
training position required weight training and weight training techniques. He stated that he was
encouraged to continue physical training. Appellant stated that he was performing a shoulder
press when he was injured and that physical fitness was required by his position. He noted that
the injury occurred on the employing establishment premises after working hours. Appellant
provided a course title syllabus for physical conditioning. He also provided a letter from the
employing establishment congratulating him for passing the fitness test and noting that it was

2

very important for him to stay physically fit while waiting to enter duty. On October 5, 2009
appellant received a letter from the employing establishment noting that he would be attending
physical training and listing the physical requirements including jumping jacks, push-ups, situps, strengthening exercises and a three-mile run.
By decision dated December 16, 2011, OWCP denied the claim. It found that the
incident occurred while in the performance of duty, but appellant had not submitted sufficient
medical evidence to establish an injury due the accepted event.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.6 Second, the employee must submit sufficient
evidence, generally only in the form a medical evidence, to establish that the employment
incident caused a personal injury.7
ANALYSIS
Appellant, a border patrol agent trainee, filed a traumatic injury claim alleging that he
injured his right wrist while lifting weights at the employing establishment after his work shift
ended. OWCP accepted that he was a federal employee and that his employment incident
2

5 U.S.C. §§ 8101-1893.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

3

occurred in the performance of duty. It found that appellant had not submitted sufficient medical
evidence to establish that a diagnosed condition resulted from his employment incident.
In support of his claim for a traumatic injury, appellant submitted several reports from
Dr. Yaw diagnosing medical conditions. Dr. Yaw stated that appellant sustained injury to right
wrist extensors, neuropraxia right deep radial nerve, right median nerve and right ulnar nerve as
well as a probable palmar abduction-type injury to the thumb with metacarpophalangeal joint
hyperextension and intrasubstance tearing of his right extensor carpi radialis brevis with gradual
resolution. He provided two form reports on which he indicated that appellant’s diagnosed
conditions were due to his employment injury with a checkmark “yes.” The Board has held that
an opinion on causal relationship which consists only of a physician checking “yes” to a medical
form report question on whether the claimant’s condition was related to the history given is of little
probative value. Without any explanation or rationale for the conclusion reached, such report is
insufficient to establish causal relationship.8 Dr. Yaw did not offer medical reasoning in support
of his conclusions on the form reports that appellant’s diagnosed conditions were due to his
employment. Furthermore, in his narrative report dated September 8, 2010, he stated, “It is
unclear to me the exact mechanism by which [the injury] occurred since it involves radial,
median and ulnar distributions. Appellant’s neck and shoulders show no symptoms or apparent
injury at the root or plexus level.” While in two reports, Dr. Yaw indicated that appellant’s
injury was related to his employment event, he also stated that he was unable to explain how this
injury occurred. Due to the divergent opinions expressed by Dr. Yaw, the Board finds that
appellant has not provided the necessary reasoned medical opinion evidence needed to establish
that he sustained an injury in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2011 Office of Workers’
Compensation Programs decision is affirmed.
Issued: December 27, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

